 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   CARLOS MARQUEZ, an individual and             Case № 2:19-cv-02667-ODW (ASx)
     on behalf of all others similarly situated,
12
                         Plaintiff,                JUDGMENT
13
           v.
14
     TOLL GLOBAL FORWARDING (USA)
15   INC.; TGF MANAGEMENT GROUP
16   HOLDCO INC.; INSPERITY EXPENSE
     MANAGEMENT, INC.; EDDIE
17   RODRIGUEZ; and DOES 1 through 50,
     inclusive,
18
                         Defendants.
19
20
21
22
23
24
25
26
27
28
 1         On July 6, 2021, the Court granted Defendants’ Motion to Dismiss Plaintiff’s
 2   Complaint with prejudice. Accordingly, it is therefore ORDERED, ADJUDGED, and
 3   DECREED as follows:
 4         1.      Plaintiff Carlos Marquez shall take nothing by his complaint against
 5   Defendants.
 6         2.      This action is DISMISSED WITH PREJUDICE, in its entirety, as to all
 7   Defendants.
 8         The Court VACATES all remaining dates and deadlines in this case. The Clerk
 9   of the Court shall close the case.
10
11         IT IS SO ORDERED.
12
13         July 6, 2021
14
15                                 ____________________________________
16                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
